Citation Nr: 1433190	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Sister




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2012; a transcript of the hearing is associated with the claims file.  These matters were previously before the Board in November 2013 when they were remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board remanded these matters in November 2013 for additional development, to include providing the Veteran a VA examination to determine the nature of his current cervical and lumbar spine disabilities, and to obtain an opinion as to their possible relationship to service.  

The Veteran was afforded a VA examination in November 2013.  These matters were readjudicated by a December 2013 supplemental statement of the case (SSOC).  Listed as evidence in the SSOC was a December 2013 VA examination addendum opinion.  The listed December 2013 VA examination addendum opinion is not associated with the Veteran's claims file on VBMS or Virtual VA (VA's electronic data storage system).  Before the Board may proceed with adjudication of the Veteran's claims, the December 2013 VA examination addendum opinion must be associated with the claims file.  

The Board notes that the November 2013 VA examination does not address the diagnosed osteoarthritis of the neck with central spinal stenosis at C5-C7, and is limited to the scoliosis/cervical spasm noted in the Veteran's service treatment records.  As this matter is being remanded to secure the December 2013 addendum opinion, in the event that the December 2013 addendum opinion did not address the etiology of the diagnosed osteoarthritis of the neck with central spinal stenosis at C5-C7, another addendum opinion should be secured that does so.  

Finally, as the claims file is being returned, any outstanding pertinent VA treatment records since March 2013 should be made accessible electronically, and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records since March 2013 related to the Veteran's claims, to include the above-noted December 2013 VA examination addendum opinion.  

2. After associating any pertinent, outstanding records with the claims file, and reviewing the December 2013 VA examination addendum opinion, if the addendum opinion did not address the etiology of the diagnosed osteoarthritis of the neck with central spinal stenosis at C5-C7, forward the Veteran's claims file to the November 2013 examiner, if she is available, for an addendum opinion to determine the onset and likely etiology of the Veteran's osteoarthritis of the neck with central spinal stenosis at C5-C7, and particularly whether it is at least as likely as not that this is related to or had its onset in service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the remaining matters on appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a SSOC and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

